 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 169 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2011 
Mr. Crowley (for himself, Ms. Linda T. Sánchez of California, Ms. Edwards, Mr. Ryan of Ohio, and Mr. Stark) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that a Member, Delegate, or Resident Commissioner notify the Clerk of whether that Member, Delegate, or Resident Commissioner elects to participate in the Federal Employee Health Benefits Program. 
 
 
That rule XXVI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
4. 
(a)Not later than 60 days after taking the oath of office or 15 days after the adoption of this clause, a Member, Delegate, or Resident Commissioner shall notify the Clerk of whether that Member, Delegate, or Resident Commissioner elects to participate in the Federal Employee Heath Benefits Program. Not later than 15 days after changing any such election, that Member, Delegate, or Resident Commissioner shall so notify the Clerk.  
(b)The notifications made pursuant to paragraph (a) shall be made under the same terms as the financial disclosure statement required under this rule.. 
 
